Kupferman, J. (dissenting in part).
I dissent and would remand for further proceedings. The facts in the majority opinion speak for themselves. The problem is not that the settlement was questionable, rather it is that there was a “sell-out” with respect to one class of former employees who, moreover, were excluded from voting, participating, or even attending the membership meeting which confirmed the new arrangement.
An award thus based cannot stand.
Murphy, P. J., Carro and Kassal, JJ., concur with Silverman, J.; Kupferman, J., dissents in part in an opinion.
Judgment, Supreme Court, New York County, entered on October 19,1982, reversed, on the law and the facts, and the application to vacate the judgment of December 20, 1977 and the final supplemental arbitration award dated December 16, 1977 is denied, without costs and without *277disbursements. The appeal from the judgment of said court, entered on September 19,1977, is dismissed as moot, in view of the foregoing determination on the appeal from the judgment entered on October 19, 1982, without costs and without disbursements.